Citation Nr: 0835482	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-40 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart condition, 
claimed as secondary to the service-connected disability of 
bilateral tinea unguium, both feet, and amputation of the 
right fourth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The veteran's appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran is claiming entitlement to service 
connection for a heart condition as secondary to his service-
connected tinea unguium, both feet, and amputation of the 
fourth right toe.  

In a September 2005 letter, the veteran's private 
cardiologist stated that he had been treating the veteran for 
the last 7 years, and that he had an extensive history of 
atherosclerotic coronary artery disease and extensive 
peripheral vascular disease requiring four-vessel bypass, 
multiple peripheral interventions, and amputation of the 
right toe.  He stated that the veteran's amputation and 
chronic foot pain was definitely associated with decreased 
circulation with atherosclerotic coronary artery disease.  He 
further stated that the veteran's foot problems were getting 
worse and were related to his atherosclerotic heart disease.  

Although the private cardiologist stated that he had been 
treating the veteran for 7 years, no treatment records are in 
the veteran's claims file.  As these records are potentially 
probative of the veteran's claim, they must be obtained.  See 
also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) 
(holding that the relevance of documents cannot be known with 
certainty before they are obtained).

Furthermore, the Board finds the September 2005 letter is 
insufficient for rating purposes.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  While stating that the veteran's heart 
condition was "definitely related" to foot pain and toe 
amputation, he did not provide any supporting rationale for 
this conclusion.  

But as noted above, the private medical opinion is not 
probative and it is within VA's discretion to determine when 
additional development is needed to decide a claim. Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has 
discretion to schedule a veteran for a medical examination 
where it deems an examination necessary to make a 
determination on the veteran's claim); Shoffner v. Principi, 
16 Vet. App. 208, 213 (2002) (holding that VA has discretion 
to decide when additional development is necessary).  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary to determine whether the veteran's 
current heart condition was caused or aggravated by his 
service connected disabilities.




Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should provide the 
veteran with a VA Form 2142 authorization 
form and attempt to obtain all identified 
private treatment records from the 
veteran's private cardiologist.  If the 
veteran identifies any other pertinent 
evidence, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of that evidence.  If the RO 
or the AMC is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them to 
provide the outstanding evidence.

2.  Thereafter, the veteran should be 
afforded a VA examination for the purpose 
of obtaining an opinion as to whether his 
heart condition is etiologically related 
to his service-connected disabilities.  
Any and all studies, tests and evaluations 
deemed necessary by the examiner should be 
performed.  After examining the veteran 
and the claims folder, the examiner should 
be asked to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's heart condition was 
caused or aggravated by his service-
connected disabilities.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals






